Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement(IDS) submitted on April 07, 2020 was filed after the mailing date of the application on October 18, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 4, 12 and 13 are objected to because of the following informalities:  

    PNG
    media_image1.png
    405
    421
    media_image1.png
    Greyscale


Claim 4: the limitations, ”wherein a sensing electrode block, which is on one side of each of the driving electrode portions extending in a second direction intersecting the first 

Claims 12&13: extension direction should be defined in the claim. One of ordinary skill in the art could not understand from the claim language the definition of extension direction is different from first or second direction. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 9, 10, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BULEA et al.(US 2016/0041 654 A1) (herein after BULEA).

Regarding claim 1, BULEA teaches a touch substrate(substrate 209, fig.2A, Para-65, 82, 85) comprising:

    PNG
    media_image2.png
    542
    755
    media_image2.png
    Greyscale

a base substrate(substrate 209, fig.2A, Para-65, 82, 85), on which a touch electrode pattern(sensor electrodes 310J, 310K, figs.4J&4K, Para-97) is formed,
(sensor electrodes 310J, 310K, figs.4J&4K, Para-97), and each electrode group comprises a driving electrode (sensor electrode 301/transmitter electrode, figs.4J&K, Para-86) and a sensing electrode(sensor electrode 302/receiver electrode, figs.4J&K, Para-86)  which are arranged in a row along a first direction of the base substrate(Para-82, 85) and insulated from each other(Para-64);

in each electrode group(sensor electrodes 310J, 310K), the driving electrode(sensor electrode 301/transmitter electrode)  has a plurality of driving electrode portions(plurality of fingers 392) coupled to each other(connecting segments 393, fig.4J, Para-97), and the sensing electrode has a plurality of sensing electrode blocks(sensor electrodes 302A-302F, figs.4J& 4K, Para-97); 

each driving electrode portion is respectively between two adjacent sensing electrode blocks(figs.4G,4J&4K); and

the sensing electrode block has a plurality of sensing electrode regions with different areas(figs.4G,4J&4K and related text).

Regarding claim 2, BULEA teaches the touch substrate according to claim 1, 
(figs.4G,4J&4K).

Regarding claim 3, BULEA teaches the touch substrate according to claim 1, wherein 
one sensing electrode block is formed on each of two opposite sides of each driving electrode portion(figs.4G,4J&4K).

Regarding claim 4, BULEA teaches the touch substrate according to claim 3, wherein 

a sensing electrode block, which is on one side of each of the driving electrode portions extending in a second direction intersecting the first direction, has a width along the second direction, which is gradually decreased as being distal to the driving electrode portion(figs.4G,4J&4K); and 

a sensing electrode block, on the other side of the driving electrode portion, has a width along the second direction, which is gradually decreased as being distal to the driving electrode portion(figs.4G,4J&4K) (as seen from figures, each sensing finger gradually increasing and decreasing along the length of the electrode).

claim 5, BULEA teaches the touch substrate according to claim 4, wherein each sensing electrode block has a triangle or trapezoid shape(figs.4J&4K, trapezoid comb shape, also Para-87).

Regarding claim 9, BULEA teaches the touch substrate according to claim 5, wherein

each sensing electrode block has a right trapezoid shape (figs.4J&4K, trapezoid comb shape, also Para-87); and

a longer base and a side of each sensing electrode block are respectively parallel to two adjacent driving electrode portions(figs.4J&4K).

Regarding claim 10, BULEA teaches the touch substrate according to claim 1, wherein

the driving electrode and the sensing electrode are on a same layer(Para-64), and

the driving electrode portions are spaced apart from the sensing electrode blocks(Para-64).

Regarding claim 12, BULEA teaches the touch substrate according to claim 1, wherein extension directions of two adjacent driving electrode portions form a first angle that is an acute angle(figs.4J&4K).
claim 13, BULEA teaches the touch substrate according to claim 12, wherein 
an extension direction of one of the two adjacent driving electrode portions is parallel to a second direction intersecting with the first direction, and an extension direction of the other of the two adjacent driving electrode portions is at an angle equal to the first angle with respect to the second direction(figs.4J,4K&5A-5C).

Regarding claim 14, BULEA teaches the touch substrate according to claim 1, wherein each of the driving electrode portions has a strip shape(figs.4A-4K).

Regarding claim 15, BULEA teaches the touch substrate according to claim 1, further comprising 

a plurality of driving electrode lines(traces 304, figs.4A-4H, Para-83) and a plurality of sensing electrode lines(traces 303, figs.4A-4H, Para-83) on the base substrate;

the driving electrode is respectively coupled to a corresponding driving electrode line(figs.4A-4H, Para-83); and
 
the sensing electrode blocks are respectively coupled to corresponding sensing electrode lines(figs.4A-4H, Para-83).
Claim 18 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations in different format. The additional claim limitations, “wherein the method comprises: applying a driving signal to the driving electrode; and detecting a change in signal before and after a touch occurs so as to determine a touched position on the touch substrate, wherein the change in signal is a change in signal between a touched sensing electrode region of the sensing electrode block and the driving electrode(mutual capacitance change due to presence of an object or finger)” are also taught by BULEA in Para-61, 65, and 66.

Regarding claim 19, BULEA teaches a touch display panel (display screen, Para-54, 63, 68, 70) comprising a touch substrate, wherein the touch substrate is the touch substrate of claim 1(see rejection of claim 1).

Regarding claim 20, BULEA teaches a touch display device comprising a touch display panel(display screen, Para-54, 63, 68, 70), wherein the touch display panel is the touch display panel according to claim 19(see rejection of claims 1&19).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BULEA et al.(US 2016/0041654 A1) in view of Zhang et al.(US 2016/0252989 A1)(herein after Zhang).

Regarding claim 6, BULEA is not found to teach expressly the touch substrate according to claim 5, wherein each of the sensing electrode blocks has a right triangle shape, and one leg and a hypotenuse of each sensing electrode block are respectively parallel to two adjacent driving electrode portions.


However, Zhang teaches a touch panel, wherein
 
each of the sensing electrode blocks(touch sensing electrode 301, fig.4, Para-36) has a right triangle shape, and 

one leg and a hypotenuse of each sensing electrode block are respectively parallel to two adjacent driving electrode portions(driving electrode 302, fig.4, Para-36).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BULEA with the teaching of Zhang to include the feature in order to provide a touch panel that ensures that substrate covers same optical characteristic so as to improve viewing effect and reduce reflection protecting layer requirements, thus saving manufacturing cost.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BULEA et al.(US 2016/0041654 A1) in view of LO et al.(US 2015/0234495 A1) (herein after LO).

Regarding claim 11, BULEA is not found to teach expressly the touch substrate according to claim 1, wherein the driving electrode and the sensing electrode each have a metal mesh structure.

However, LO teaches single layer solution touch panel, wherein the driving electrode and the sensing electrode each have a metal mesh structure(Para-26, 70-71, 76, 79).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BULEA with the teaching of LO to include the feature in order to provide a structure of a single layer solution touch panel using both metal and transparent conductive material, such that a Moire phenomenon could be prevented, and a drawback due to higher resistance in large-scale application is reduced.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over BULEA et al.(US 2016/0041654 A1) in view of Trend(US 2014/035 4301 A1).

Regarding claim 16, BULEA is not found to teach expressly the touch substrate according to claim 15, further comprising bonding pins for the driving electrode lines and bonding pins for the sensing electrode lines, wherein the bonding pins for the driving electrode lines and the bonding pins for the sensing electrode lines are in a non-display region on a same side of the base substrate.
However, Trend teaches an edgeless single-layer touch sensor, further comprising bonding pins(connection pads 16, fig.1, Para-17) for the driving electrode lines and bonding pins for the sensing electrode lines, wherein the bonding pins for the driving electrode lines and the bonding pins for the sensing electrode lines are in a non-display region on a same side of the base substrate(Para-17/18).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BULEA with the teaching of Trend to include the feature in order to provide a touch sensor where strip conductors are coupled to drive and sense electrodes of interior columns and are dispersed among multiple channels, improved touch sensitivity along edges of touch sensor is achieved.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BULEA et al.(US 2016/0041654 A1) in view of Kurasawa et al.(US 2013/0093706 A1) (herein after Kurasawa).

Regarding claim 17, BULEA is not found to teach expressly the touch substrate according to claim 1, further comprising a color filter layer on a surface of the base substrate opposite to a surface of the base substrate on which the touch electrode pattern is formed.
However, Kurasawa teaches a touch sensitive display device, 
further comprising a color filter layer(color filter 32, fig.5, Para-51) on a surface of the base substrate(transparent substrate 31, fig.5, Para-51) opposite to a surface of the base substrate on which the touch electrode pattern(touch detection electrodes TDL, fig.5, Para-51) is formed.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BULEA with the teaching of Kurasawa to include the feature in order to provide color to the light passing through a display layer.

Allowable Subject Matter

12.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7: None of the cited prior arts on record, alone or in combination provides the motivation to fairly suggest or teach applicants’ invention, “wherein a longer leg of each 

Claim 8 is objected to because of its dependency on the objected base claim.

Examiner Nate

14. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692